Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperl et al (US 2015/0083450) in view of Burleigh (USP 2,242,229). Sperl et al discloses a polishing apparatus 10 comprising a housing 12 with a horizontal length l and a vertical height h smaller than the horizontal length l, the housing 12 including a rounded hand grip surface 56 at an end for manual operation, an electric motor 26 having a driving shaft 24, a rotation head part 30 provided with a polishing disc, wherein the electric motor 26 and the driving shaft 24 are disposed in the housing 12, the handgrip surface 56, the motor 26, the driving shaft 24 and the rotation head part 30 are disposed in a linear vertical array coaxial with the driving shaft 24, wherein the head part 30 is driven by the driving shaft 24 which is vertically oriented, wherein the head part 30 is surrounded by a conical skirt part (note Fig. 1-3, paragraphs [0025], [0029]-[0032], [0034]). Sperl et al does not disclose a pair of support legs mounted to a body. Burleigh discloses a polishing apparatus having a pair of support legs 63 and 64 mounted to a housing 49 (note Fig. 1 -2, col. 3, lines 3-37). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the apparatus of Sperl et al with a pair of support legs disclosed by .
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperl et al (US 2015/0083450) in view of Burleigh (USP 2,242,229). Sperl et al, modified by Burleigh, discloses the claimed invention except the skirt made of plastic consists of a carbon fiber-reinforced nylon and a pad made of rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select above material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperl et al (US 2015/0083450) in view of Burleigh (USP 2,242,229). Sperl et al modified by Burleigh, discloses the claimed invention except a support foot in form of a planar pad. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a planar pad instead of a wheel because Applicant has not disclosed that a planar pad provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Sperl’s support leg and Applicant’s invention to perform equally well with the planar pad or a wheel because both would perform the same function of supporting a polishing apparatus. Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claims 9-11 .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2021, with respect to the rejection(s) of claim(s) 2-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sperl et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723